Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in concert with amendments filed 10/6/21 are persuasive. Particularly the prior art does not reasonably teach a social media type messaging system wherein a no-audio-only flag, metadata, etc. determines the availability of playback for of a media on the wall, feed, etc. of the messaging system wherein when the system determines criteria effective to initial display of a content item in a wall, feed, etc. of a user the determination that the content item bears a no-audio-only flag, metadata, etc.. and effectively prevents delivery of the content item available in the wall, feed, etc. in an audio-only playback mode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL C MCCORD/Primary Examiner, Art Unit 2654